DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagayama (CN103681775, translation provided with corresponding figure by examiner with this rejection) in view of Choi (US 2011/0079783) and further in view of Yanan (CN 107168465).
[claim 1] Nagayam discloses a display panel (fig. 2a), comprising: an array substrate (210, fig. 2a, Example 1 pg. 4) with a cathode layer (cathode layer (not shown) is on the top/is the upper part of the array substrate 210, fig. 2a, Example 1, pg. 4) arranged on one side of the array substrate successively, and a transparent electrically- conductive film (241, fig. 2a, pg. 4, Example 1) arranged on a side of the cathode layer away from the base substrate, wherein the transparent electrically-conductive film is electrically connected with the cathode layer so that the transparent electrically-conductive film is in parallel with the 
Choi discloses a display device wherein an array substrate (fig. 4, 5a, [0037]) comprises a base substrate (101, fig. 4, 5a), pixel definition layer (bank (not shown) acts as a pixel definition layer for the pixel electrode 170 and light emitting layer 177, [0042], [0061] ), and cathode (179, fig. 4, 5a, [0060],[0042])  successively formed.
It would have been obvious to one of ordinary skill before the time of filing to have made Nagayama’s array substrate comprise a stacked base substrate and pixel definition layer in order to produce a functioning light emitting device with the cathode structure of Nagayama.
Yanan discloses a display device wherein the polarizer is in between the adhesive layer (017, fig. 5) and the cathode (014, fig. 5).
 It would have been obvious to one of ordinary skill in the art before the time of filing to have placed Nagayama’s polarizer between the adhesive layer (230, fig. 2a) and the cathode (top of 210, fig. 2a) (thus placing the polarizer between the cathode and transparent conductive film 241 as 241 is above 230 in fig. 2a of Nagayama) in order to reduce the influence of ambient light by placing the polarizer closer to the light emitter and improving directional control of the light.
With this modification, Nagayama discloses:
[claim 1] wherein a polarizing sheet (polarizer in fig. 2a upon modification) is arranged between the transparent electrically-conductive film and the cathode layer (upon modification), a plurality of through-holes are formed on the polarizing sheet (RGB filters have holes through them in fig. 2a), the transparent electrically-conductive film is electrically connected with the cathode layer through the through-holes (inherent for the device to function), and projections of the through-holes onto the base substrate do not overlap with projections of pixels on the pixel definition layer onto the base substrate (as the light projections from the light emitting pixels emits in all directions, at least some of the light projections inherently will not overlap with the through holes).
[claim 3] The display panel according to claim 2, wherein a protecting layer (244, fig. 2a) is arranged on a side of the transparent electrically-conductive film away from the base substrate.
[claim 5] The display panel according to claim 1, wherein the transparent electrically- conductive film is an ITO film (241, fig. 2a, pg. 4).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagayama (CN103681775, translation provided with corresponding figure by examiner with this rejection) in view of Choi (US 2011/0079783) and further in view of Yanan (CN 107168465) and further in view of Mizutani (US 2001/0017518) .
Nagayama/Choi disclose the device of claim 1 but do not expressly disclose that the cathode layer is made of magnesium-silver alloy.
Mizutani discloses a display device wherein the cathode is made of a magnesium-silver alloy [0096].
It would have been obvious to one of ordinary skill in the art before the time of filing to have made the cathode out of a magnesium-silver alloy since it has been held that selection of a known material (Mg-Si alloy) based on its suitability for its intended use (as a cathode) is obvious.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Response to Arguments
Applicant's arguments filed 3-12-21 have been fully considered but they are not persuasive.
Applicant argues that Nagayama’s RGB filter cannot be construed as s a polarizing sheet.  It is unclear how the issue of whether Nagayama’s RGB filter can be construed as polarizing filter would be relevant to obviousness of the combination.  Regardless of whether Nagayama’s RGB filter can be construed as a polarizing sheet, Yanam discloses a polarizer (016, fig.5) between the optical adhesive layer (017, fig. 5) and the cathode (014, fig. 5).  Upon modification a polarizer would be placed the adhesive layer (230, fig. 2a) and the cathode (top of 210, fig. 2a) of Nagayama.
Applicant further argues that since Nayagama’s RGB filters are provided with a black matrix between and therefore Nagayama does not disclose a polarizing sheet with multiple through-holes.  At the outset applicant does not claim a polarizing sheet with multiple through-holes rather applicant claims “a plurality of through-holes are formed on the polarizing sheet.”  In other words the 
Applicant further argues that Yanan only discloses a polarizing layer 016 between cathode 014 and optical adhesive layer 017 not a polarizing layer between the cathode layer and a transparent conductive film.  This argument however, only argues against Yanam individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  When the polarizing layer layer of Yanam is incorporated into the structure of Yanam the polarizer whould be between the cathode 210 and transparent conductive film 241 as 241 is above the adhesive 230 in fig. 2a of Nagayama and the polarizer is placed between the cathode 210 and adhesive 230.
Applicant further argues that the combined references doe not disclose the transparent electrically-conductive film is electrically connected with the cathode layer through the through-holes or that projections of the through-holes onto the base substrate do not overlap with projections of pixels on the pixel definition layer onto the base substrate but provides no argument why it is so.  The rejection noted as the light projections from the light emitting pixels emits in all directions, at least some of the light projections inherently will not overlap with the through holes.  Moreveor as noted in pg. 5 of Nayagama’s translation (fig. 2a) the black matrix 243 (which applicant states at least partially fills the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898